IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

ALFRED B. COOK, III AND               NOT FINAL UNTIL TIME EXPIRES TO
MARJORIE ANN DRUMM,                   FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellants,
                                      CASE NO. 1D14-4349
v.

FERNANDINA SEAFOOD
COMPANY, A FLORIDA
CORPORATION,

      Appellee.

_____________________________/

Opinion filed November 6, 2014.

An appeal from an order of the Circuit Court for Nassau County.
Suzanne Bass, Judge.

Michael S. Mullin and Cristine M. Russell of Rogers Towers, P.A., Jacksonville,
for Appellants.

Harlan L. Paul of Paul, Elkind & Branz, P.A., DeLand, for Appellee.




PER CURIAM.

      The Court has determined that the Amended Partial Final Judgment is not a

final order because it fails to fully resolve the claim for specific performance and

contemplates the exercise of further judicial labor. Accordingly, the appeal is
dismissed.   The Court declines to relinquish jurisdiction as requested by the

appellants in their response to the Court’s October 1, 2014, order. See Demont v.

Demont, 24 So. 3d 699 (Fla. 1st DCA 2009) (dismissing appeal rather than

allowing lower court to enter a final order where an indeterminate amount of

judicial labor remained to be done before a final order could be entered).

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.




                                         2